987 So.2d 807 (2008)
Mack E. RICHIE, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-4368.
District Court of Appeal of Florida, Fifth District.
August 8, 2008.
James S. Purdy, Public Defender, and Nancy Ryan, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Douglas T. Squire, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
In view of the facts presented to us, we find no abuse of discretion in the trial court's refusal to appoint an expert witness for the appellant. See Lavender v. State, 889 So.2d 882, 884 (Fla. 5th DCA 2004). Moreover, the issues raised by the appellant were addressed in detail in People v. Hardacre, 90 Cal.App.4th 1392, 109 Cal. Rptr.2d 667 (2001). The California civil commitment statute dealing with sexual predators is quite similar to the statute governing annual reviews in effect in Florida.[1] As we agree with the reasoning of the California court in Hardacre, we apply it in the instant case and affirm.
AFFIRMED.
GRIFFIN, ORFINGER and MONACO, JJ., concur.
NOTES
[1]  Fla. Stat. § 394.918 (2007).